UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7209



DAVID MAURICE BEATTY,

                                              Plaintiff - Appellant,

          versus

JAMES PHILLIP GRIFFIN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-95-234-CT-5-BO)


Submitted:   December 14, 1995            Decided:   January 17, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


David Maurice Beatty, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible
error. Accordingly, we affirm on the reasoning of the district

court.* Beatty v. Griffin, No. CA-95-234-CT-5-BO (E.D.N.C. July 28,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       The district court's typographical error that Plaintiff,
rather than Defendant, was employed by the North Carolina Prisoner
Legal Services is of no moment.

                                2